UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period endedMarch 31, 2014 or o TRANSITION REPORT PURSUANT TO SECTION 13OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File Number 1-8610 AT&T INC. Incorporated under the laws of the State of Delaware I.R.S. Employer Identification Number 43-1301883 208 S. Akard St., Dallas, Texas 75202 Telephone Number:(210) 821-4105 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.Yes [X]No [] Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files).Yes [X]No [] Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See definition of “accelerated filer,” “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated filer [X] Accelerated filer [] Non-accelerated filer [] (Do not check if a smaller reporting company) Smaller reporting company [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes []No [X] AtApril 30, 2014 there were 5,190 million common shares outstanding. PART I - FINANCIAL INFORMATION Item 1.Financial Statements AT&T INC. CONSOLIDATED STATEMENTS OF INCOME Dollars in millions except per share amounts (Unaudited) Three months ended March 31, Operating Revenues $ $ Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) Selling, general and administrative Depreciation and amortization Total operating expenses Operating Income Other Income (Expense) Interest expense ) ) Equity in net income of affiliates 88 Other income (expense) – net 32 Total other income (expense) ) ) Income Before Income Taxes Income tax expense Net Income Less: Net Income Attributable to Noncontrolling Interest ) ) Net Income Attributable to AT&T $ $ Basic Earnings Per Share Attributable to AT&T $ $ Diluted Earnings Per Share Attributable to AT&T $ $ Weighted Average Number of Common Shares Outstanding – Basic (in millions) Weighted Average Number of Common Shares Outstanding – with Dilution (in millions) Dividends Declared Per Common Share $ $ See Notes to Consolidated Financial Statements. 2 AT&T INC. CONSOLIDATED STATEMENTS OF COMPREHENSIVE INCOME Dollars in millions (Unaudited) Three months ended March 31, Net income $ $ Other comprehensive income, net of tax: Foreign Currency: Foreign currency translation adjustment (includes $0 and $0 attributable to noncontrolling interest), net of taxes of $(9) and $62 ) Reclassification adjustment included in net income, net of taxes of $14 and $0 25 - Available-for-sale securities: Net unrealized gains, net of taxes of $10 and $40 16 75 Reclassification adjustment included in net income, net of taxes of $(7) and $(4) ) (7 ) Cash flow hedges: Net unrealized gains, net of taxes of $3 and $49 6 90 Reclassification adjustment included in net income, net of taxes of $4 and $4 7 7 Defined benefit postretirement plans: Reclassification adjustment included in net income, net of taxes of $2 and $0 3 - Amortization of net prior service credit included in net income, net of taxes of $(147) and $(109) ) ) Other comprehensive income (loss) ) Total comprehensive income Less: Total comprehensive income attributable to noncontrolling interest ) ) Total Comprehensive Income Attributable to AT&T $ $ See Notes to Consolidated Financial Statements. 3 AT&T INC. CONSOLIDATED BALANCE SHEETS Dollars in millions except per share amounts March 31, December 31, Assets (Unaudited) Current Assets Cash and cash equivalents $ $ Accounts receivable - net of allowances for doubtful accounts of $483 and $483 Prepaid expenses Deferred income taxes Other current assets Total current assets Property, plant and equipment Less: accumulated depreciation and amortization ) ) Property, Plant and Equipment – Net Goodwill Licenses Other Intangible Assets – Net Investments in Equity Affiliates Other Assets Total Assets $ $ Liabilities and Stockholders’ Equity Current Liabilities Debt maturing within one year $ $ Accounts payable and accrued liabilities Advanced billing and customer deposits Accrued taxes Dividends payable Total current liabilities Long-Term Debt Deferred Credits and Other Noncurrent Liabilities Deferred income taxes Postemployment benefit obligation Other noncurrent liabilities Total deferred credits and other noncurrent liabilities Stockholders’ Equity Common stock ($1 par value, 14,000,000,000 authorized at March 31, 2014 and December 31, 2013: issued 6,495,231,088 at March 31, 2014 and December 31, 2013) Additional paid-in capital Retained earnings Treasury stock (1,300,637,055 at March 31, 2014 and 1,268,914,913 at December 31, 2013, at cost) ) ) Accumulated other comprehensive income Noncontrolling interest Total stockholders’ equity Total Liabilities and Stockholders’ Equity $ $ See Notes to Consolidated Financial Statements. 4 AT&T INC. CONSOLIDATED STATEMENTS OF CASH FLOWS Dollars in millions (Unaudited) Three months ended March 31, Operating Activities Net income $ $ Adjustments to reconcile net income to net cash provided by operating activities: Depreciation and amortization Undistributed earnings from investments in equity affiliates 17 ) Provision for uncollectible accounts Deferred income tax expense Net (gain) loss from sale of investments, net of impairments ) ) Changes in operating assets and liabilities: Accounts receivable ) Other current assets ) Accounts payable and accrued liabilities ) Retirement benefit funding ) - Other - net ) ) Total adjustments Net Cash Provided by Operating Activities Investing Activities Construction and capital expenditures: Capital expenditures ) ) Interest during construction ) ) Acquisitions, net of cash acquired ) ) Dispositions 5 Other - 1 Net Cash Used in Investing Activities ) ) Financing Activities Net change in short-term borrowings with original maturities of three months or less ) Issuance of other short-term borrowings - Issuance of long-term debt Repayment of long-term debt ) ) Purchase of treasury stock ) ) Issuance of treasury stock 13 56 Dividends paid ) ) Other 74 ) Net Cash Used in Financing Activities ) ) Net increase (decrease) in cash and cash equivalents ) Cash and cash equivalents beginning of year Cash and Cash Equivalents End of Period $ $ Cash paid (received) during the three months ended March 31 for: Interest $ $ Income taxes, net of refunds $ ) $ ) See Notes to Consolidated Financial Statements. 5 AT&T INC. CONSOLIDATED STATEMENT OF CHANGES IN STOCKHOLDERS’ EQUITY Dollars and shares in millions except per share amounts (Unaudited) March 31, 2014 Shares Amount Common Stock Balance at beginning of year $ Issuance of stock - - Balance at end of period $ Additional Paid-In Capital Balance at beginning of year $ Issuance of treasury stock 4 Share-based payments Balance at end of period $ Retained Earnings Balance at beginning of year $ Net income attributable to AT&T ($0.70 per diluted share) Dividends to stockholders ($0.46 per share) Balance at end of period $ Treasury Stock Balance at beginning of year $ Repurchase of common stock Issuance of treasury stock 5 Balance at end of period $ Accumulated Other Comprehensive Income Attributable to AT&T, net of tax Balance at beginning of year $ Other comprehensive loss attributable to AT&T Balance at end of period $ Noncontrolling Interest Balance at beginning of year $ Net income attributable to noncontrolling interest 82 Distributions Balance at end of period $ Total Stockholders’ Equity at beginning of year $ Total Stockholders’ Equity at end of period $ See Notes to Consolidated Financial Statements. 6 AT&T INC. MARCH 31, 2014 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) Dollars in millions except per share amounts NOTE 1. PREPARATION OF INTERIM FINANCIAL STATEMENTS Basis of PresentationThroughout this document, AT&T Inc. is referred to as “AT&T,” “we” or the “Company.” We believe that these consolidated financial statements include all adjustments, consisting only of normal recurring accruals, that are necessary to present fairly the results for the presented interim periods. The results for the interim periods are not necessarily indicative of those for the full year. You should read this document in conjunction with the consolidated financial statements and accompanying notes included in our Annual Report on Form 10-K for the year ended December 31, 2013. On March 13, 2014, we closed our acquisition of Leap Wireless International, Inc. (Leap) (see Note 7), and we incorporated them into our wireless operations following the date of acquisition. The consolidated financial statements include the accounts of the Company and our majority-owned subsidiaries and affiliates. Our subsidiaries and affiliates operate in the communications services industry both domestically and internationally, providing wireless communications services, traditional wireline voice services, data/broadband and Internet services, video services, telecommunications equipment, managed networking and wholesale services. All significant intercompany transactions are eliminated in the consolidation process. Investments in partnerships and less than majority-owned subsidiaries where we have significant influence are accounted for under the equity method. Earnings from certain foreign equity investments accounted for using the equity method are included for periods ended within up to one month of our period end. We also record our proportionate share of our equity method investees’ other comprehensive income (OCI) items, including actuarial gains and losses on pension and other postretirement benefit obligations. The preparation of financial statements in conformity with U.S. generally accepted accounting principles (GAAP) requires management to make estimates and assumptions that affect the amounts reported in the financial statements and accompanying notes, including estimates of probable losses and expenses. Actual results could differ from those estimates. Certain amounts have been reclassified to conform to the current period’s presentation. Equipment Installment PlanUnder our AT&T NextSM (AT&T Next) program, we offer our customers the option to purchase certain devices in installments over a period of up to 26 months. Additionally, after a specified period of time they also have the right to trade in the original device for a new device and have the remaining unpaid balance satisfied. For customers that elect these trade-in programs, we recognize revenue at the point of sale for the entire amount of the customer receivable, net of the fair value of the trade-in right guarantee and imputed interest. As of March 31, 2014, total equipment installment plan receivables of $2,447 were included on our consolidated balance sheets. Stock Repurchase ProgramDuring the first quarter of 2014, we had repurchased approximately 37 million shares totaling $1,237 under a repurchase authorization that was approved by our Board of Directors in March 2013. In March 2014, our Board of Directors approved another authorization to repurchase 300 million shares of our common stock. At March 31, 2014, we had 425 million shares remaining under these authorizations. The repurchase authorizations have no expiration date, and we expect to make future repurchases opportunistically. 7 AT&T INC. MARCH 31, 2014 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 2. EARNINGS PER SHARE A reconciliation of the numerators and denominators of basic earnings per share and diluted earnings per share for the three months ended March 31, 2014 and 2013, is shown in the table below: Three months ended March 31, Numerators Numerator for basic earnings per share: Net income $ $ Less:Net income attributable to noncontrolling interest ) ) Net income attributable to AT&T Dilutive potential common shares: Share-based payment 4 4 Numerator for diluted earnings per share $ $ Denominators (000,000) Denominator for basic earnings per share: Weighted-average number of common shares outstanding Dilutive potential common shares: Share-based payment (in shares) 16 17 Denominator for diluted earnings per share Basic earnings per share attributable to AT&T $ $ Diluted earnings per share attributable to AT&T $ $ At March 31, 2014 and 2013, we had issued and outstanding options to purchase approximately 12 million and 15million shares of AT&T common stock. For the quarter ended March 31, 2014 and 2013, the exercise prices of 3 million and 4 million shares were above the market price of AT&T stock for the respective periods. Accordingly, we did not include these amounts in determining the dilutive potential common shares. 8 AT&T INC. MARCH 31, 2014 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 3. OTHER COMPREHENSIVE INCOME Changes in the balances of each component included in accumulated other comprehensive income (accumulated OCI) for the three months ended March 31, 2014 and 2013, are presented below. All amounts are net of tax and exclude noncontrolling interest. At March 31, 2014 and for the period ended: Foreign Currency Translation Adjustment Net Unrealized Gains (Losses) on Available- for-Sale Securities Net Unrealized Gains (Losses) on Cash Flow Hedges Defined Benefit Postretirement Plans Accumulated Other Comprehensive Income Balance as of December 31, 2013 $ Other comprehensive income (loss) before reclassifications 16 6 - 2 Amounts reclassified from accumulated OCI 73 Net other comprehensive income (loss) 5 5 13 Balance as of March 31, 2014 $ At March 31, 2013 and for the period ended: Foreign Currency Translation Adjustment Net Unrealized Gains (Losses) on Available- for-Sale Securities Net Unrealized Gains (Losses) on Cash Flow Hedges Defined Benefit Postretirement Plans Accumulated Other Comprehensive Income Balance as of December 31, 2012 $ Other comprehensive income before reclassifications 75 90 - Amounts reclassified from accumulated OCI - 1 73 Net other comprehensive income (loss) 68 97 Balance as of March 31, 2013 $ 1 Pre-tax translation loss reclassifications are included in Other income (expense) - net in the consolidated statements of income. 2 Realized gains (losses) are included in Other income (expense) - net in the consolidated statements of income. 3 Realized (gains) losses are included in interest expense in the consolidated statements of income. See Note 6 for additional information. 4 The amortization of prior service credits associated with postretirement benefits, net of amounts capitalized as part of construction labor, are included in Cost of services and sales and Selling, general and administrative in the consolidated statements of income (see Note 5). Actuarial loss reclassifications related to our equity method investees are included in Other income (expense) - net in the consolidated statements of income. 9 AT&T INC. MARCH 31, 2014 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts NOTE 4. SEGMENT INFORMATION Our segments are strategic business units that offer different products and services over various technology platforms and are managed accordingly. We analyze our operating segments based on segment income before income taxes. We make our capital allocation decisions based on our strategic direction of the business, needs of the network (wireless or wireline) providing services and demands to provide emerging services to our customers. Actuarial gains and losses from pension and other postretirement benefits, interest expense and other income (expense) – net, are managed only on a total company basis and are, accordingly, reflected only in consolidated results. Therefore, these items are not included in each segment’s reportable results. The customers and long-lived assets of our reportable segments are predominantly in the United States. We have two reportable segments: (1)Wireless and (2)Wireline. The Wireless segment uses our nationwide network to provide consumer and business customers with wireless data and voice communications services. This segment includes our portion of the results from our mobile payment joint venture marketed as the Isis Mobile WalletTM, which is accounted for as an equity investment. The Wireline segment uses our regional, national and global network to provide consumer and business customers with data and voice communications services, AT&T U-verse® high speed Internet, video and VoIP services and managed networking to business customers. The Corporate and Other column includes unallocated corporate expenses, which includes costs to support corporate-driven activities and operations, impacts of corporate-wide decisions for which the individual operating segments are not being evaluated, including interest costs and expected return on plan assets for our pension and postretirement benefit plans as well as our actuarial gains and losses on our pension and postretirement plan valuations. Results from equity method investments in América Móvil, S.A. de C.V. and YP Holdings LLC are also excluded from our segment results as those results are nonoperational and not considered in our assessment of segment performance. We have revised our prior-period presentation to conform to our current reporting. 10 AT&T INC. MARCH 31, 2014 NOTES TO CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) - Continued Dollars in millions except per share amounts In the following tables, we show how our segment results are reconciled to our consolidated results reported. For the three months ended March 31, 2014: Wireless Wireline Corporate and Other Consolidated Results Service $ $ $
